Citation Nr: 0001130	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include benign skin and cracking and bleeding nubs.

2.  Entitlement to an increased rating for amputation, distal 
phalanx of left index, middle, and ring fingers, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1955.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

It is noted that the RO, in June 1998, denied service 
connection for benign skin, cracking and bleeding nubs, on a 
direct basis.  The veteran's representative, as shown as part 
of an Informal Hearing Presentation dated in July 1999, 
contended that the claim was more appropriately to be 
adjudicated as a claim for service connection secondary to 
the veteran's service-connected left hand multiple finger 
amputation disability.  This issue has not been adjudicated 
in this manner by the RO and is referred to the RO for 
appropriate action.  The Board notes, in so doing, that this 
matter is not inextricably intertwined with the issue of 
direct service connection for a skin disorder, which is 
adjudicated herein.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no competent medical evidence of record that 
clinically confirms the current presence of a benign skin 
disability in the area of the multiple finger amputations, to 
include cracking and bleeding nubs.

3.  The evidence of record currently demonstrates that the 
veteran has amputation of the left index and middle fingers 
at the level of the distal interphalangeal joints, and an 
amputation of the ring finger at the level of the proximal 
aspect of the distal phalanx.

CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for skin disorder, to include benign skin and cracking and 
bleeding nubs, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 20 percent for 
amputation, distal phalanx of left index, middle, and ring 
fingers, with traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5138, 5222 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).The three elements of a "well grounded" claim for 
service connection are:  (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent 

medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the appellant in the development of facts pertinent 
to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran and his representative contend, in essence, that 
service connection for benign skin problems in the area of 
the veteran's amputated fingers, to include cracking and 
bleeding nubs, is warranted in this case.  Specifically, it 
is contended that the veteran's affected fingers get cold 
easily in the wintertime and, when they crack open, become 
painful.  

A service medical record dated in November 1952 shows that a 
hatch cover fell on the veteran's left hand while he was 
descending through a scuttle hatch, resulting in amputation 
of the ends of his left index, middle, and ring fingers.  
Examination accomplished in December 1954 showed a somewhat 
hyperkeratotic scar on the palmar aspect of the left index 
finger, with the scar described as non-adherent and without 
hyperesthetic areas or palpable neuromata.  A similar, though 
larger, area of 

hyperkeratosis on the palmar aspect of the middle finger was 
noted; the scar was described as somewhat hyperesthetic.  
Concerning the veteran's amputated left ring finger, a scar 
was noted on the terminal aspect, which was described as 
neither adherent nor tender.  The Report of Medical 
Examination at separation dated in January 1955 showed that 
clinical evaluation of the veteran's skin was described as 
normal.  

The pertinent postservice medical evidence of record is shown 
to consist solely of a report of a VA examination dated in 
December 1997.  It is noted that while certain VA outpatient 
treatment records have been associated with the claims 
folder, dated in 1996 and 1997, a review of these records 
does not reveal that the veteran had either complained of, or 
sought treatment for, his claimed skin disorder.

Review of the December 1997 VA examination report shows that 
the ends of several of the veteran's fingers were noted to 
have been amputated as a result of the above-mentioned 
inservice incident, and it was reported that the veteran had 
not sought medical advice concerning his fingers in the past.  
The veteran indicated that his injured fingers became cold 
easily in the wintertime, would crack open, and become 
painful as a result.  He noted that he used Vaseline over the 
years as a prophylaxis.  He also noted that the symptoms had 
worsened over the past 5 years and that he had also noted 
some swelling across the knuckles of both hands, which he did 
not feel was related to his finger problems.  The report 
noted that the veteran was right-handed and that he was not 
using his left hand much as he was no longer working.  

Examination revealed that the skin of the left hand was of 
normal color and that no tenderness was elicited.  The scars 
on the fingertips were noted to be well-healed and nontender, 
and no sign of cracking was shown.  The diagnosis was status 
post traumatic amputation of the second and third fingers of 
the left hand at the distal interphalangeal joints, and 
fourth finger at the proximal aspect of the distal phalanx, 
with minimal functional disability.  


A lay statement was submitted on behalf of the veteran's 
claim for service connection in August 1998.  The statement, 
from a co-worker of the veteran, indicated that he had worked 
with the veteran since 1990 and had witnessed the nubs on the 
fingers on the veteran's left hand crack and bleed requiring 
the veteran to cease working and apply Vaseline.  He added 
that this occurred most often when the weather was cold 
outside or when the veteran was using his hands.  

To summarize, the recent VA examination showed that the skin 
relating to the affected amputated fingers was of normal 
color and that no tenderness was elicited.  In addition, the 
report indicated that the scars on the tips of the fingers 
were well-healed and nontender, and that there was no sign of 
cracking.  As previously set forth, in order to have a well-
grounded claim, there must be medical evidence showing the 
presence of the disability in issue.  Without current medical 
evidence confirming the presence of a skin disability, such 
as cracking and bleeding of the finger nubs, the veteran's 
claim is not well grounded and must be denied.

When the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board notes that 
the veteran is always free to submit new and material 
evidence to reopen the claim for entitlement to service 
connection for skin disorder, to include benign skin and 

cracking and bleeding nubs, such as medical evidence tending 
to show that he currently has such a disability which is 
related to service or to a service-connected disability.


Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy, 
supra.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of a well-
grounded claim.  Upon a review of the record, the Board finds 
that all of the evidence necessary for adjudication of his 
claim has been obtained.  In particular, all relevant VA 
medical records have been obtained, and the veteran was 
afforded a VA examination to assess his pertinent, to this 
current appeal, disability.  Therefore, the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
recorded history of the disability may be reviewed in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2 
(1999), the regulations do not give past medical reports 
precedence over current findings.  Francisco, supra.


Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Pyramiding, which is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

Service connection for amputation of the distal phalanx of 
the left, middle, and ring fingers of the left hand was 
established by means of a March 1955 rating decision.  At 
that time a 20 percent rating evaluation was assigned 
pursuant to Diagnostic Code "5222-887."  The 20 percent 
rating has been in effect since that time.  In addition, this 
rating has remained in effect since then and is now 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 
3.951(b) (1999).

The 20 percent rating criteria currently assigned for the 
left hand finger amputations by the RO is pursuant to the 
VA's Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  


Under Diagnostic Code 5222, favorable ankylosis of three 
digits of the minor hand (index, middle, and ring), warrants 
a rating of 20 percent.  A higher evaluation of 30 percent is 
not for evaluation unless the thumb and two other fingers are 
favorably ankylosed.  

Associated with Diagnostic Code 5222 is the following note:  

(b)  Combination of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

In addition, under Diagnostic Code 5010, traumatic arthritis 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

Also for consideration in the instant case is Diagnostic Code 
5138.  Under Diagnostic Code 5138, amputation of the index, 
middle and ring finger is rated as 40 percent disabling for 
the minor hand.  However, attention is directed to note (c) 
associated with the rating of multiple finger amputations.  
This note indicates that "[a]mputations at distal joints, or 
through distal phalanges, other than negligible losses, will 
be rated as prescribed for favorable ankylosis of the 
fingers."  

A review of the evidence reflects that during the appeal 
period the RO considered the veteran's service medical 
records, the above-discussed August 1998 lay statement, and 
the above-discussed report of VA examination afforded the 
veteran in December 1997.  The Board notes that while VA 
outpatient treatment records 

associated with treatment afforded the veteran in 1996 and 
1997 are of record, review of these records fails to show 
that he was treated for his service-connected left hand 
multiple finger amputation disability.  

The report of the December 1997 VA examination reveals that 
the veteran's fingers were crushed when a steel hatch fell on 
them in 1952.  The ends of his index, middle, and ring 
fingers were noted to have been amputated as a result of the 
incident, and it was reported that the veteran had not sought 
medical advice concerning his fingers in the past.  The 
veteran indicated that his injured fingers became cold easily 
in the wintertime and cracked open, becoming painful.  He 
noted that he used Vaseline over the years as a prophylaxis.  
He also noted that the symptoms had worsened over the past 5 
years and that he had also noted some swelling across the 
knuckles of both hands, which he did not attribute to 
residuals of his inservice injury.  The report noted that the 
veteran was right-handed and that he was not using his left 
hand much as he was no longer working.  

Examination revealed an obvious loss of the distal phalanx of 
the index, middle, and ring fingers of the left hand.  He had 
good grip bilaterally and was able to adduct, abduct, flex, 
and extend all fingers normally.  The skin of the left hand 
was noted to be of normal color and no tenderness was 
elicited.  The scars on the fingertips were noted to be well-
healed and nontender, and no sign of cracking was shown.  X-
ray examination of the left hand showed no fractures.  
Amputation of the second and third fingers at the level of 
the distal interphalangeal joints, and an amputation of the 
fourth finger at the level of the proximal aspect of the 
distal phalanx, was reported.  Mild degenerative changes were 
shown.  The diagnosis was status post traumatic amputation of 
the second and third fingers of the left hand at the distal 
interphalangeal joints, and fourth finger at the proximal 
aspect of the distal phalanx, with minimal functional 
disability.

To summarize, the statements provided by the veteran and his 
co-worker describing symptoms experienced by the veteran are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  


Applying the above-cited regulations to the instant case, the 
evaluation of the amputations of the veteran's index, middle, 
and ring fingers of the left hand are to be rated as 
prescribed for favorable ankylosis of the fingers.  See Note 
(c) to Diagnostic Code 5138.  Under Diagnostic Code 5222, as 
noted above, a 20 percent rating is for application for 
favorable ankylosis of three digits of the minor hand, where, 
as in this case, the thumb is not involved.  This 20 percent 
rating is the maximum schedular evaluation under the facts of 
this case under Diagnostic Code 5222.  It is again noted that 
this 20 percent disability rating is protected.  See 38 
U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  It 
is also noted that the veteran is right handed; that is, his 
left hand is his minor extremity.

Accordingly, it is the Board's judgment that the current 
findings and symptoms resulting from the multiple left hand 
amputations and the arthritis, to include the functional 
impairment caused by the pain as set forth in the DeLuca 
case, are included in the 20 percent rating, and a rating in 
excess of 20 percent is not warranted.  Also, as indicated in 
the December 1997 VA X-ray report, mild degenerative changes 
of the hand were diagnosed, but not of the service-connected 
fingers.  Thus, a separate rating is not warranted for 
arthritis in this case.  The Board does not find that any of 
the other applicable provisions of Chapters 3 and 4, 38 
C.F.R. (1999), provide a basis for granting an increased 
rating for the multiple finger amputation disability 
currently at issue.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Additionally, the evidence does not reflect that the degree 
of impairment more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1999), 
nor is the evidence in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).



ORDER

Entitlement to service connection for a skin disorder, to 
include benign skin and cracking and bleeding nubs, is 
denied.  

Entitlement to an increased rating in excess of 20 percent 
for amputation, distal phalanx of left index, middle, and 
ring fingers, with traumatic arthritis, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

